Citation Nr: 1811134	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-311 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to non-service-connected pension (NSC pension) benefits.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to an increased initial evaluation for degenerative disc disease lumbar spine, rated 10 percent prior to June 7, 2016 and 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia patellae, right knee.

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to an extension of a temporary total rating based on convalescence following back surgery beyond November 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, October 2013, and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as a December 2013 decision issued by VA's Pension Management Center (PMC).

The claim of entitlement to service connection for depression has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the November 2014 substantive appeal (via VA Form 9), the Veteran requested a Central Office hearing before a Veterans Law Judge (VLJ).  In September 2016, the Veteran withdrew the hearing request.  38 C.F.R. § 20.702(e) (2017).

The January 2016 rating decision awarded a temporary total evaluation based on convalescence following surgery for the Veteran's service-connected back disability.  The temporary total evaluation was in effect from August 28, 2013 to November 1, 2013.  In April 2016, the Veteran disagreed with this initial determination; he argued that the temporary total evaluation should extend beyond November 1, 2013.  This timely notice of disagreement placed the issue into appellate status.  38 U.S.C. § 7105(a) (2014).  The issue has been added to the title page of this decision, and it will be discussed further in the REMAND portion of the decision below.

In a June 2016 rating decision, the RO increased the evaluation of the Veteran's service-connected back disability from 10 percent to 20 percent, effective June 7, 2016.  As this award is less than the maximum benefit allowed under VA law and regulations, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 25 (1993).

The issues on appeal were last adjudicated in an October 2014 statement of the case and a June 2016 supplemental statement of the case.  New evidence, in the form of VA treatment records and a vocational rehabilitation folder, was associated with the claims file in July 2017 and December 2017, respectively.  The Board finds this evidence is not pertinent to the claim that will be decided herein.  It is pertinent to claims which the Board will remand for further development.  Those claims will be readjudicated on remand and, as a result, the agency of original jurisdiction (AOJ) will consider that evidence in the first instance.  See 38 U.S.C. § 7105(e) (automatic waiver of initial AOJ consideration of new evidence applies to evidence submitted by the Veteran, not evidence obtained by VA); see also 38 C.F.R. § 20.1304(c) (in general, new, pertinent evidence submitted by the veteran should be referred to the AOJ for initial consideration).

The issue of entitlement to NSC pension benefits will be decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's active service from September 1976 to October 1979 was not during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to NSC pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2014); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks entitlement to NSC pension benefit.  For the reason that follows, the Board finds that entitlement to this benefit is not warranted.

Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to non-service-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for 90 days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran served on active duty from September 1976 to October 1979.  This period of active service does not meet the basic service requirements for NSC pension eligibility because it was not during a period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3); see 38 C.F.R. § 3.2 (identifying the periods of war for VA pension purposes).  As the basic eligibility requirements are not satisfied, entitlement to NSC pension is denied as a matter of law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to NSC pension benefits is denied.


REMAND

The Board finds that further development of the remaining issues on appeal is required before they may be decided.

A.  Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  The Veteran asserts that his mental health problems are related to the chronic pain caused by his service-connected back and right knee disabilities.

A review of the record shows that the Veteran has multiple diagnoses relating to substance abuse disorders, a diagnosis of a substance induced mood disorder, and depressive disorder, nos.  The Veteran has also reported that he has posttraumatic stress disorder (PTSD); however, the record lacks a competent diagnosis of this condition.  38 C.F.R. §§ 3.304(f), 4.125(a).  The Veteran, himself, lacks the requisite medical training and expertise to render a diagnosis of PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In May 2013, the Veteran underwent a VA examination to determine the nature and etiology of his mental health problems.  The examiner provided a diagnosis of depressive disorder, nos, and opined that the condition was less likely than not proximately due to or the result of the service-connected back and right knee disabilities.  The examiner did not, however, discuss whether the diagnosed depressive disorder had been aggravated by his service-connected back and right knee disabilities.  Accordingly, remand is required for a supplemental VA medical opinion to consider aggravation.  38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

B.  Service Connection for a Left Hip Disability

The Veteran seeks service connection for a left hip disability.  He asserts that it is secondary to his service-connected back disability.  He does not assert, and the evidence does not indicate, that this condition is otherwise directly related to service.

A review of the record shows the Veteran has a current diagnosis of degenerative arthritis of the left hip, as supported by radiographic imaging.  See VA treatment record (11/29/2012) (showing moderate to severe degenerative changes in the left hip).  Radiographic imaging also shows the Veteran has an acetabular fracture in the left hip.  Id.; see also August 2013 VA examination report.

In August 2013, the Veteran underwent a VA examination to determine the nature and etiology of this condition.  The examiner identified the fracture and arthritis as noted above, and opined that the current condition was less likely than not incurred in or caused by the claimed back disability.  The examiner reasoned that the exam makes clear that the origin of the Veteran's hip pain is the fracture and degenerative arthritis seen on x-ray imaging, and that there is no evidence that the service-connected lumbar spine disorder plays any part in this chronic complaint.  

The Board finds that the August 2013 VA examiner's rationale amounts to a conclusory statement that does not allow for a fully informed decision.  Stefl v. Nicholson, 21, Vet. App. 120, 124 (2007).  Moreover, the opinion is also inadequate because it did not consider the theory of aggravation.  38 C.F.R. § 3.310; El-Amin, 26 Vet. App. at 136.  Accordingly, remand is required for a new VA medical opinion.

C.  Service Connection for a Right Foot Disability

The Veteran seeks service connection for a right foot disability.  He asserts that it is secondary to his service-connected back and/or right knee disabilities.

A review of the record shows that the Veteran has current diagnoses of pes planus and degenerative arthritis, confirmed by radiographic imaging.  See May 2013 VA examination report.

In May 2013, the Veteran underwent a VA examination to determine the nature and etiology of the condition.  The examiner determined that there was no current diagnosis; however, the examination report revealed the diagnoses noted above.  The examiner further explained that he was unable to render an etiological opinion because he was unable to review the claims file or VBMS data.  In August 2013, the Veteran underwent another VA examination.  The RO requested this examination for the same right foot condition; however, the examination request highlighted an in-service left foot/ankle injury and asked for an opinion on a direct theory of entitlement.  The contradiction in this examination request caused the examiner to evaluate the Veteran's left foot, which was never the subject of his claim.  Remand is required for a new VA examination.  

D.  Increased Rating for Lumbar Spine and Right Knee

The Veteran seeks increased evaluations for his service-connected back and right knee disabilities.

When the Secretary undertakes to provide a veteran with a VA medical examination or opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA joints examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flare-ups or on repeated use over time, is inadequate for evaluation purposes.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  For an examination not conducted during a flare-up or after repeated use over time to comply with DeLuca, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veteran, and offer an opinion based on an estimate derived from information procured from relevant sources, including the lay statements of the veteran.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  The examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss.  DeLuca, 8 Vet. App. at 206.  When an examiner states that he or she cannot offer an opinion without resort to speculation, that opinion is adequate only when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. at 36 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

A VA examination of the joints must also, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Regarding the Veteran's service-connected back disability, he underwent VA examinations in December 2011 and June 2016.  Neither VA examination complied with the requirements of the final sentence of § 4.59; thus, the examination reports are inadequate pursuant to Correia.  The December 2011 VA examination report did not provide an opinion on functional loss, as required by DeLuca.  The June 2016 VA examination report indicated that an opinion on functional loss could not be provided without resort to mere speculation because offering an opinion on functional loss due to repeated use over time "[r]equires assessment over time by [a] trained observer which is not feasible."  The Board notes this explanation is unclear, and the examiner did not otherwise obtain sufficient information from the Veteran regarding the nature of his functional loss on repeated use over time.  Thus, both examinations are also in violation of DeLuca.  See Sharp, 29 Vet. App. at 34-35.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination that complies with the terms of § 4.59 and DeLuca.  Given the length of the appeal period, a retrospective medical opinion regarding functional loss should be provided as well.  See Sharp, 29 Vet. App. at 35 (explaining that "the Court's case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans"); see also Chotta v. Peake, 22 Vet.App. 80, 85 (2008) (holding that the duty to assist may include obtaining a retrospective medical opinion to fill in gaps in the medical evidence of record).

The Board notes that the service-connected back disability must also be remanded because it is inextricably intertwined with the claim for entitlement to an extension of a temporary total rating based on convalescence following back surgery beyond November 1, 2013.  The resolution of that claim will necessarily affect the appeal period under consideration for the increased rating claim for the back disability.

Regarding the right knee disability, the Veteran underwent VA examinations in September 2010, December 2011, and June 2016.  None of these three VA examinations comply with the requirements of the final sentence of § 4.59; thus, the examination reports are inadequate pursuant to Correia.  The June 2016 VA examination did provide an opinion on functional loss, as required by DeLuca.  The prior to examinations, however, did not provide such an opinion, and the evidence of record does not otherwise allow the Board to make a fully informed determination in that regard.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination that complies with the terms of § 4.59 and DeLuca.  Given the length of the appeal period, a retrospective medical opinion regarding functional loss should be provided as well.  See Sharp, 29 Vet. App. at 35; see also Chotta, 22 Vet.App. at 85.

E.  Entitlement to automobile and adaptive equipment or adaptive equipment only

The Veteran seeks entitlement to automobile and adaptive equipment or adaptive equipment only.  Entitlement to this benefit is predicated on being service-connected for certain disabilities enumerated in 38 C.F.R. § 3.808(a), (b).  Those disabilities include "the loss or permanent loss of use of one or both feet."  Id.  The Veteran contends that his service-connected disabilities relating to his lower extremities approximate such a level of impairment and, therefore, he should be entitled to this benefit.  Given this argument, the Board finds the claim to be inextricably intertwined with the increased rating claim for a right knee disability and the claim of entitlement to service connection for a right foot disability, both of which are being remanded for further development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim of entitlement to automobile and adaptive equipment or adaptive equipment only is, therefore, deferred.

F.  Extension of a Temporary Total Evaluation Based on Convalescence

The Veteran seeks an extension of a temporary total evaluation based on convalescence following surgery on his service-connected back beyond November 1, 2013.  Initial entitlement to this benefit, as is, was awarded in a January 2016 rating decision.  In April 2016, the Veteran filed a timely notice of disagreement with the length of the temporary total evaluation, placing the claim into appellate status.  To date, a statement of the case has not been issued.  Remand of the claim is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

G.  Obtain SSA Records

The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  See SSA-831, Disability Determination and Transmittal (6/8/2012).  These benefits relate to his service-connected back and right knee disabilities; thus, they are pertinent to the claims on appeal.  Id.  The records related to the claim for disability benefits from the SSA have not been obtained.  Remand is required so that all related SSA records may be obtained. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from the SSA all pertinent records relating to the Veteran's claim for disability benefits.  All efforts to obtain these records must be recorded in the claims file.

3.  Issue a statement of the case for the claim of entitlement to an extension of a temporary total rating based on convalescence following back surgery beyond November 1, 2013.

This issuance must include notice of the need to file a substantive appeal to the Board to perfect this claim.

4.  Obtain a VA medical opinion concerning the etiology of the Veteran's acquired psychiatric disorder.  If possible, the opinion should be authored by the same examiner who conducted the May 2013 VA examination.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

The examiner must answer the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder, nos, was aggravated by his service-connected back and/or right knee disabilities?

The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the depressive disorder, nos, prior to aggravation by the service-connected conditions.

A complete rationale must be provided for all opinions expressed.  The rationale must consider the pertinent evidence of record, to include lay statements by the Veteran asserting that his depression is related to his chronic pain.

5.  Obtain a VA medical opinion concerning the etiology of the Veteran's left hip disability.  If possible, the opinion should be authored by the same examiner who conducted the May 2013 VA examination. The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

The examiner is asked to answer the following:

Is it at least as likely as not (a 50 percent or greater probability) that the left hip fracture and/or arthritis was proximately caused or aggravated by his service-connected back disability?

The examiner should be aware that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline severity of the hip condition prior to aggravation by the service-connected back disability.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's lay statements.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right foot condition.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to provide responses to the following:

(A)  Identify the Veteran's current right foot disabilities.

It is noted that the record contains current diagnoses of pes planus and degenerative arthritis.

(B)  For each diagnosed disability, answer whether it is at least as likely as not that it was proximately caused or aggravated by the service-connected back and/or right knee disabilities?

The question must be answered for each diagnosed disability.  The question requires two separate opinions: one for proximate causation and a second for aggravation.  For the purposes of this analysis, the term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the right foot disability prior to aggravation by the service-connected back and/or right knee disabilities.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's lay statements. 

7.  Schedule the Veteran for a VA examination to determine the current severity of his back and right knee disabilities.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

Testing Joints

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

Opinions on Functional Loss

The examiner is asked to express two opinions concerning functional loss for each of the back and right knee.  One opinion should consider the Veteran's current functional loss.  The second opinion should be a retrospective opinion.   For the back disability, it should consider functional loss dating back to September 28, 2011.  For the right knee disability, it should consider functional loss dating back to September 28, 2010.

In providing these opinions, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  This is especially necessary for the retrospective opinion.  To be clear, for that opinion, the Veteran should be asked to give a retrospective lay description of such characteristics and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based on the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

A complete rationale must be provided for all opinions expressed.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


